Citation Nr: 0914667	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-33 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial higher rating for a low back 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 
2004.


This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for a low back 
disability (evaluated as mild to moderate diffuse lumbar 
spondylosis) and assigned a 10 percent rating, effective 
August 1, 2004.  However, as that grant did not represent a 
total grant of benefits sought on appeal, the claim for 
increase remained before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDING OF FACT

In a statement received at the Board in March 2009, the 
Veteran withdrew his appeal concerning an initial higher 
rating for a low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of 
entitlement to an initial higher rating for a low back 
disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).  

In October 2005, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an initial 
higher rating for a low back disability, as identified in the 
August 2005 statement of the case.  The Veteran was 
thereafter provided with March 2008 and December 2008 
supplemental statements of the case as to his claim.

In a March 2009 written statement, the Veteran requested that 
his "appeal be cancelled."  The Veteran's written statement 
satisfies the requirements for the withdrawal of a 
substantive appeal.  38 C.F.R. §§ 20.202, 20.204(b).

As the appellant has withdrawn his appeal as to the issue of 
entitlement of an initial increased rating for a low back 
disability, the Board has no jurisdiction to review this 
issue.  Accordingly, the appeal is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial 
higher rating for a low back disability is dismissed.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


